Citation Nr: 1129762	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-32 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder for the purpose of accrued benefits.  

2.  Entitlement to service connection for bilateral flat feet for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1952 to June 1954.  He died in May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

In April 2008, the Board denied claims for accrued benefits based on the Veteran's claims for service connection for posttraumatic stress disorder (PTSD) and bilateral flat feet, as well as other claims.  The appellant, the widow of the Veteran, appealed to the United States Court of Appeals for Veterans Claims (Court).  That Court affirmed the other decisions of the Board, but vacated and remanded the claims for service connection for PTSD and bilateral flat feet for the purpose of accrued benefits.  The Court held that the Board should not limit the claim to PTSD, but consider other mental disabilities as well.  Therefore, the issue has been expanded to include all acquired psychiatric disorders.  


FINDINGS OF FACT

1.  The Veteran acquired flat feet during his active service.  

2.  The Veteran did not have a diagnosis of posttraumatic stress disorder (PTSD).  

3.  The Veteran's only diagnosed psychiatric disorder was dementia, which appeared many years after service, was not present during his active service, and is not the result of disease or injury during his active service.  


CONCLUSIONS OF LAW

1.  Flat feet were incurred during active military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  An acquired psychiatric disorder, to include PTSD and dementia, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On February 5, 2003, the RO received the Veteran's claim for disabilities including posttraumatic stress disorder (PTSD) with memory loss and flat feet.  He claimed that the disabilities were incurred as a result of his combat service.  In March 2003, he explained that he was assigned as a rifle/infantryman with Company I, 38th Infantry regiment and served from January 1953 to April 1954 under direct combat conditions.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In March 2003, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in May 2003.  

A VCAA compliant notice was not sent to the appellant until June 2005.  However, she was not prejudiced because she had ample opportunity to participate in her claims before they were readjudicated with a statement of the case sent in July 2007.  See Mayfield (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, it would not be appropriate to delay the grant of benefits to provide such notice.  The agency of original jurisdiction will have an opportunity to provide the required notice when it effectuates the grant herein.  As for the psychiatric disorder, the error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed psychiatric condition.  

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service medical records and pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA clinical records, including those for the Veteran's final hospitalization.  These records contain a medical opinion as to the nature of the Veteran's mental impairment.  The private medical records identified by the appellant were also obtained.  Medical opinions have been obtained.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Purpose of Accrued Benefits

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 3.1000 (2010).  

Accrued benefits are payable to a surviving spouse.  38 U.S.C.A. § 101(4) (A); 38 C.F.R. § 3.57.  The evidence shows the appellant is the Veteran's surviving spouse.  

The Veteran and the appellant have asserted that the Veteran had combat service in Korea.  His personnel records do not show any combat awards, such as a Combat Infantry Badge, but they do show he was a member of an infantry unit and that he had over one year and 4 months overseas service.  That would mean that he arrived in Korea in January or February 1953 and could have seen considerable combat action before the armistice in July 1953.  Thus, the claim that the Veteran had combat service is credible.  

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

The implementing regulation provides:  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. §1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  

The phrase "engaged in combat with the enemy" requires that the Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99, October 18, 1999.  

Bilateral Flat Feet

A copy of the examination that was done when the Veteran entered service is not available.  The Veteran is considered to be in sound condition except for defects noted when he was examined for service.  38 U.S.C.A. § 1111 (West 2002).  Since no record of such defects is available, he is presumed to have been in sound condition.  Also, the Board finds that a foot injury is consistent with the circumstances of the Veteran's Korean War service.  The June 1954 separation examination reflects the presence of a 3rd degree flatfoot condition, "NS" (not significant).  There was no subsequent evidence of a flat foot disorder, and the Board previously denied the claim on that basis.  However, following the Court remand, the Board obtained a medical opinion from a VA podiatrist.  The doctor explained, in March 2011, that flatfeet do not improve or go away.  Rather, they can and often do get worse.  After reviewing this opinion and the supporting records, the Board finds that it is at least as likely as not that the Veteran's flat feet had their onset in service and continued to affect him until his death.  Thus, service connection is granted for bilateral flat feet.  


Acquired Psychiatric Disorder

In his February 2003 claim, the Veteran claimed PTSD with memory loss.  In March 2003, he explained that he was assigned as a rifle/infantryman with Company I, 38th Infantry regiment and served from January 1953 to April 1954 under direct combat conditions.  He stated that one flashback event he could not seem to get out of his head was seeing his company commander killed in a hail of bullets.  He wrote that he had recurring and intrusive thoughts of the event, although he could no longer remember the commander's name because the Veteran had memory loss.  He also saw other comrades killed and wounded.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  

In this case, there is no competent medical diagnosis of PTSD.  The Court has adjured the Board to consider all possible psychiatric disorders.  These other diagnoses would be governed by the standard requirements for service connection, set forth above.  

The service medical records consist of the report of the Veteran's examination for separation from service, in June 1954, which shows that his psychiatric status was normal.  Thereafter, many years passed with private treatment for various problems, but not psychiatric complaints.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A private physician's clinical record for September 1969 shows a complaint that the Veteran could not sleep.  In January 1970, he complained of dizziness.  In February 1970, he had dizziness and a headache.  There was a complaint of "nerves" in May 1980.  In October 1980, he complained of a cold and of "nerves," saying that he was not sleeping well, had depression and marital problems, and was upset easily.  In June 1981, the Veteran had abdominal swelling and was unable to sleep.  These complaints were not accompanied by findings or diagnoses.  

The Veteran did report problems sleeping in conjunction with a VA pension examination in September 1990, but there were no complaints of nightmares, flashbacks, or other psychiatric symptoms.  There were no psychiatric findings or diagnoses.  

A private clinical note dated in July 1998 shows the Veteran was feeling bad, weak, and dizzy due to a tick bite.  

In February 2000, the Veteran was hospitalized for complaints of dizziness.  His blood pressure was found to be low.  He was treated with intravenous fluids and medication.  The diagnosis was hypotension, probably secondary to dieresis and volume depletion.  A computerized tomography scan of the brain disclosed moderate atrophy and was otherwise negative.  

Records from a private hospital show that in April 2000, the Veteran was found outside a bank in a prone position, alive but not responsive.  The diagnoses were facial trauma and closed head trauma.  X-rays revealed a metallic foreign body in the frontal scalp.  No acute intracranial pathology was detected.  There were senescent changes of frontal cerebral atrophy and carotid atherosclerotic calcifications.  

A VA preventative medicine annual note from October 2001 reflects screening for PTSD.  The Veteran reported being in combat and a bad accident.  In response to the question as to whether, in the past month, he had been bothered by repeated, disturbing memories, thoughts, or images of one or more of the stressful events he experienced, he responded "no."  He also responded "no" to inquiries as to whether he felt distant or cut off from people or had been super alert, watchful, or on guard.  Depression screening was also conducted.  He responded "no" to the question as to whether, during the past month, he felt down, depressed, or hopeless.  He also responded "no" to the question as to whether, during the past month, he had little interest or pleasure in doing things.  He did report he was being followed by a mental health professional and engaging in binge drinking.  He felt guilt about it, had been criticized by others, and had tried to cut down.  

VA clinical notes show that the Veteran was admitted in December 2001 for empiric treatment of possible neurosyphilis.  According to the appellant, the Veteran had exhibited changes in mental status over the past 6 months.  His serum FTA (fluorescent treponemal antibody) was positive with a nonreactive RPR (rapid plasma reagin).  A lumbar puncture failed to obtain cerebrospinal fluid for a definite diagnosis.  It was decided to treat for possible neurosyphilis.  

A social work consultation was done in December 2001.  The appellant reported that the Veteran had been forgetting things for about a year and seemed to be getting worse and worse.  The Veteran had been drinking heavily for years.  They complained of him forgetting things rapidly, losing things, and hiding things and forgetting where he put them.  The Veteran denied any problems with mood or previous psychiatric history.  He scored 14/30 on a mini-mental status examination (MMSE).  There was no diagnosis.  Further testing was recommended.  

Clinical notes show treatment in January 2002 for possible neurosyphilis with dementia.  Dementia is an organic mental syndrome characterized by general loss of intellectual abilities involving impairment of memory, judgment, and abstract thinking as well as changes in personality.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 439 (28th ed., 1994).  On an outpatient follow-up in April 2002, changes in mentation were noted.  

In June 2002, the Veteran was brought into a private hospital complaining of abdominal pain, vomiting and chills.  He had a positive RPR.  He was provided antibiotics, which would cover any neurosyphilis.  He was confused during his stay and would wander around a lot and pull out his intravenous lines.  His dementia was managed with medication.  Diagnoses included senile dementia.  There was no other psychiatric diagnosis.  Senile means pertaining to or characteristic of old age.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1505 (28th ed., 1994).  

On the Veteran's final hospitalization in May 2003, it was noted that most of the history was obtained from the appellant because the Veteran had dementia and was not a reliable historian.  

In September 2005, lay witness statements were received.  J. P. wrote that she had been a long time friend of the Veteran.  He often spoke of his anxiety and depression about what he took part in and saw while serving in combat in Korea.  He told of shelling and close encounters with death.  G. M. reported that she was well acquainted with the Veteran and he often spoke of the horrific and traumatic events that he witnessed and participated in while serving in Korea.  The appellant has also submitted statements to the effect that the Veteran had experienced PTSD symptoms for many years.  

A medical opinion was obtained from a VA mental health care line executive, a physician, in February 2011.  Copies of the opinion were sent to the appellant and her representative, and responses were received.  The doctor reviewed the claims folder and VA medical records for the Veteran.  The physician concluded that the Veteran's dementia could not be related to his active service, either directly or as secondary to a latent treponemal (syphilis) infection.  She explained that neurosyphilis could have an onset of 10 to 20 years after the initial infection while dementia has been reported to manifest as much as 30 years after the infection.  The Veteran, however, first manifested symptoms in 2001, over 45 years after he left service, so the infection would not have had its onset in service.  

As discussed above, it is conceded that the Veteran participated in the fighting before the armistice, which was some of the bitterest fighting of the war.  While this undoubtedly leaves all combatants with memories, it does not leave them all with PTSD.  So, PTSD cannot be presumed on the basis of combat service alone.  In the absence of a diagnosis of PTSD, service connection for PTSD cannot be granted.  38 C.F.R. § 3.304(f) (2010).  

The Board previously noted that service connection for PTSD requires a diagnosis of PTSD.  In this case, although the Veteran was seen by many health care providers in the years before his death, none diagnosed him with PTSD.  The appellant and lay witnesses have reported that the Veteran had PTSD symptoms, but as lay witnesses, they do not have the medical training and experience to diagnose the Veteran's manifestations as PTSD.  38 C.F.R. § 3.159 (2010).  The lay witnesses are competent to report what they witnessed, and a trained medical professional can make a diagnosis based on that information.  However, in this case, no trained medical professional has diagnosed PTSD.  In the absence of a diagnosis of PTSD, the Board must continue the denial of service connection for that disorder.  

The Veteran also claimed service connection for his memory loss, and the Court has ordered that the Board consider other psychiatric diagnoses.  A review of the record only discloses a diagnosis of dementia.  This has variously been diagnosed as senile dementia.  That is, by definition, a dementia that is related to advancing age.  There is also a possibility that the dementia might be related to a syphilis infection.  However, there is no competent evidence of such an infection in service, and no medical professional has related such an infection to service.  A medical opinion was obtained, and the conclusion was to the effect that if the dementia was related to an infection in service, it would have appeared many years ago.  Thus, the evidence before the Board shows that the Veteran's dementia could not have been present during his active service.  

The medical records show that the appellant reported the Veteran's dementia began 6 months to a year before he sought VA care in December 2001.  There is no lay evidence of a continuity of symptoms relating the dementia to service.  The medical personnel who treated him variously diagnosed his dementia as being related to advancing age, as being senile dementia, or as being related to an infection that by its known medical progress must have happened years after service.  There is no competent evidence linking the dementia to service.  The lay reports of an onset years after service, along with the medical reports indicating that the dementia was related to advancing age or infection long after service, form a preponderance of evidence in this case.  It establishes that the Veteran's only diagnosed acquired psychiatric disorder was not present in service but had its onset years later.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the appeal for service connection for an acquired psychiatric disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




(CONTINUED ON NEXT PAGE)




ORDER

Service connection for flat feet is granted for the purpose of accrued benefits.  

Service connection for an acquired psychiatric disorder for the purpose of accrued benefits is denied.  



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


